Citation Nr: 0502456	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-16 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for a left forehead 
scar prior to August 30, 2002.

2.  Entitlement to rating in excess of 10 percent for a left 
forehead scar from August 30, 2002.

3.  Whether new and material to reopen the claim for service 
connection for hypertension evidence has been received.

4.  Entitlement to service connection for defective hearing 
in the left ear.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

The This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2000 and July 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Board notes that the veteran was represented by Disabled 
American Veterans; however, he revoked the representation in 
October 2004.  The Board recognizes the veteran as now 
proceeding pro se in this appeal.  

In correspondence received in December 2004, the veteran 
canceled a hearing before a Veterans Law Judge in Washington, 
D.C., that was scheduled for January 2005.  

The Board's decision on the claims for higher rating for a 
left forehead scar, and the petition to reopen the claim for 
service connection for hypertension is set forth below.  The 
claim for service connection for defective hearing in the 
left ear is addressed in the remand following the order.  
That matter is being to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify the veteran of the further 
action required on his part. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for higher rating for a left 
forehead scar and the petition to reopen has been 
accomplished.

2.  Prior to August 30, 2002, the veteran's left forehead 
scar was superficial, but was not poorly nourished with 
repeated ulceration.  The scar was less than moderately 
disfiguring.

3.  Since August 30, 2002, the veteran's left forehead scar 
has been measured as at least 0.6 cm. at its widest part, and 
there has been no visible or palpable tissue loss, gross 
distortion, or asymmetry of one feature or paired set of 
features.

4.  A May 2001 Board decision denied reopening the veteran's 
claim for service connection for hypertension.  The veteran 
appealed the decision, but the Court dismissed the issue in a 
May 2002 Order.

5.  Additional evidence received since the Board's May 2001 
denial is either irrelevant, cumulative and/or when viewed in 
conjunction with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  .  The criteria for a compensable rating for a left 
forehead scar prior to August 30, 2002 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7800 and 7804 (2002).

2.  The criteria for a rating in excess of 10 percent for a 
left forehead scar from August 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Codes 7800 and 7804 (2004).

3.  The Board's May 2001 decision that declined reopening the 
claim for service connection for hypertension is final.  
38 U.S.C.A. § 7104 (West 2002); 38 U.S.C.A. § 20.1100 (2004).
4.  As the evidence received since the Board's May 2001 
decision is not new and material, the criteria for reopening 
the claim for service connection for hypertension are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for higher 
ratings for a service-connected left forehead scar, and the 
petition to reopen the claim for service connection for 
hypertension has been accomplished.

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In the Board's view, correspondence dated in March 2001, 
March 2003, and April 2003 substantially complies with the 
notice requirements found in 38 U.S.C.A. § 5103.  To this 
end, the appellant was informed of evidence needed to support 
his claim, the type of evidence VA would obtain, and evidence 
and information he was responsible for providing.  

While the VCAA notice was not issued in the chronological 
sequence contemplated by the Court in Pelegrini, such a 
problem does not equate to finding that the appellant was 
prejudiced.  In this regard, in addition to that which has 
already been noted, the record reflects that the appellant 
was provided with notice of the rating decision from which 
the current appeal originates.  The appellant was provided 
with a statement of the case and a supplemental statement of 
the case that notified him of the issues addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In short, the Board finds that the veteran is aware of the 
information and evidence necessary to substantiate this 
claim, he is familiar with the law and regulations pertaining 
to this claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
Based on the procedural history of this case and statements 
from the veteran, it is the conclusion of the Board that VA 
has no outstanding or unmet duty to inform the appellant that 
any additional information or evidence is needed.  

With regard to the duty to assist, the Board notes that the 
RO has taken appropriate steps to obtain relevant evidence.  
The veteran did not indicate that he received any treatment 
for his left forehead scar and records identified relative to 
hypertension have been obtained and associated with the 
claims file.  In addition, the veteran has undergone VA 
examination of his scars.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The Board finds, however, that, by failing to 
reply to requests for information about any additional 
evidence not of record, the veteran has indicated, sub 
silentio, that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the appellant 
simply because VA did not explicitly ask him to submit all 
pertinent evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

As the facts relevant to the matters on appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103A, and implementing regulations.  Therefore, the 
appellant is not prejudiced by the Board proceeding to the 
merits of the claims decided herein.  See Bernard v. Brown , 
4 Vet. App. 384, 392-94 (1993).

Specific to the appellant's attempt to reopen a previously 
denied claim, the Board notes that VA is obligated under the 
VCAA to make reasonable efforts to help the claimant obtain 
evidence necessary to substantiate the claim.  This includes 
the duty to provide a medical examination and/or obtain a 
medical opinion in a claim for disability compensation 
benefits if the medical evidence is not sufficient.  However, 
this duty does not arise in cases involving an attempt to 
reopen a finally decided claim unless new and material 
evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2004).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, the veteran has not 
presented new and material evidence to reopen any of her 
claims, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  As 
indicated above, however, any pre-VCAA duties to assist, in 
obtaining outstanding pertinent evidence, have been 
accomplished.


II.  Claims for Increase

A.  Factual background

Service connection for a left forehead scar was established 
in a February 1964 rating decision based on evidence of a 
scar in service.  A noncompensable rating was assigned at 
that time, since post service medical records indicated the 
scar was asymptomatic and mildly disfiguring.

VA Medical Center records dated from April 1996 to October 
1999 did not contain any treatment records for the veteran's 
forehead scar.  

A March 2000 VA examination report notes that the veteran's 
scar measured 3.5 cm. in length and .25 cm. in width.  
Examination of the scar revealed it was non-tender and smooth 
with no ulceration, breakdown, adherence, underlying tissue 
loss, inflammation, elevation, or depression.  The physician 
described the scar as unsightly.

The veteran underwent another VA examination in May 2003 by 
the same physician who conducted the March 2000 examination.  
The examiner indicated that there was no visible or palpable 
tissue loss.  There was no gross distortion or asymmetry of 
one feature or paired sets of features.  The scar was 
measured at 3.5 cm. in length and 3.5 cm. in width.  The 
physician explained the discrepancy between his current 
measurement of the scar width and the width that was noted in 
2000 by commenting that the veteran pointed to additional 
skin near the scar that was darker.  The physician gave the 
veteran the benefit of the doubt and measured the darker skin 
as inclusive of the scar.  

Further examination of the scar revealed it was not 
depressed, adherent to underlying tissue, inflexible or 
indurated, and was not missing soft tissue beneath it.  The 
scar skin was smooth and slightly irregular, but not atrophic 
or scaly.  The scar was slightly darker than the surrounding 
skin and was very difficult to see.  The scar was not tender, 
unstable, productive if impairment of function, or 
disfiguring.  The scar was described as superficial, slight, 
and did not produce a marked or unsightly deformity of the 
eyelids.

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2004). 

Effective August 30, 2002, the regulations pertinent to the 
rating of skin disorders were revised.  Since the appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under both sets of 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date. Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

Pursuant to the former criteria under Diagnostic Code 7800, 
moderate disfiguring head, face or neck scars warrant a 10 
percent rating.  A 30 percent rating was assigned for severe 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).

Effective August 30, 2002, a 10 percent rating is assigned 
for disfigurement of the head, face or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Under the former criteria of Diagnostic Code 7803, a 10 
percent rating was assigned for scars that were superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).

The revised criteria of Diagnostic Code 7803 provide that a 
10 percent rating is warranted for scars, superficial, 
unstable.  It is noted that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).

With regard to the criteria in effect prior to August 30, 
2002, the Board finds that the veteran's forehead scar does 
not warrant a compensable rating under Diagnostic Code 7800.  
Although the March 2000 physician subjectively described the 
scar as unsightly, it does not necessarily follow that the 
veteran's scar was moderately disfiguring.  Notably, all of 
the objective findings made by the physician that 
characterize the nature and appearance of the scar are 
inconsistent with his description of the scar as unsightly.  
In particular, the physician found that the scar skin was 
smooth and without ulceration, adherence, breakdown, 
elevation, depression, underlying tissue loss, and 
inflammation.  The only apparent visible identifying feature 
of the scar was that the skin color of the scar was slightly 
lighter than the surrounding skin.  The veteran strongly 
contends that the physician's description of unsightly 
warrants a compensable rating; however, the Board must also 
take these other findings into account in the evaluating the 
veteran's scar.

A compensable rating is not warranted under Diagnostic Code 
7803, since there was no evidence that the scar was poorly 
nourished with repeated ulceration.  

Hence, the weight of the evidence, to include all of the 
physician's findings, supports a finding that the veteran's 
left forehead scar does not warrant a compensable rating 
prior to August 30, 2002.  

As regards the criteria in effect from August 30, 2002, the 
Board finds that the veteran's forehead scar does not warrant 
a rating in excess of 10 percent under Diagnostic Code 7800.  
As noted above, the rating schedular offers two alternate 
sets of criteria for the assignment of a 30 percent rating.  
The May 2003 VA examination report clearly addressed all of 
the criteria for each set relative to the veteran's forehead.  
Of the eight characteristics of disfigurement, the findings 
show that only one criterion has been met, which is 
insufficient to warrant an increase.  As for the alternate 
criteria, none of the criteria for a 30 percent rating has 
been met.   

For all the foregoing reasons, the claims for higher ratings 
for a left forehead scar (a compensable rating prior to 
August 30, 2002, and a rating in excess of 10 percent from 
August 30, 2002) must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim for 
increase, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Petition to Reopen the Claim for Service Connection for 
Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may presumed, for 
certain chronic diseases, such as cardiovascular disease (to 
include hypertension) that develop to a compensable degree 
(10 percent for hypertension) within a prescribed period 
after discharge from service (one year for hypertension), 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2004).

The veteran's claim for service connection previously has 
been considered and denied.  A May 2001 Board decision denied 
entitlement to service connection for hypertension.  As the 
Chairman has not ordered reconsideration of that decision, 
and no other exception to the finality doctrine applies, that 
decision is final as to the evidence then of record.  
38 U.S.C.A. § 7104(West 2002); 38 C.F.R. § 20.1100 (2004).

To reopen a finally disallowed claim, new and material 
evidence since the last final disallowance of the claim, 
which in this case is the May 2001 Board decision, must be 
received.  See 38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The regulation defining new and material evidence has been 
amended.  38 C.F.R. § 3.156(a) (2003), and is only applicable 
to claims filed on or after August 29, 2001.  Since the claim 
on appeal was filed subsequent to that date, the Board will 
decide the claim under the more recent version of the 
regulation.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

At the time of a May 2001 Board decision, the relevant 
evidence of record consisted of service medical records; a 
January 1964 VA examination report; medical records from 
Lewis-Gayle Hospital dated in March and April 1970; records 
from Roanoke Memorial Hospital dated in February 1973; 
records from Desert Springs Hospital dated in February 1979; 
records from Dennis Gordon, M.D., dated in March 1979; 
records from Sunrise Hospital dated in July 1979; and VA 
Medical Center (VAMC) dated between 1996 to 2000.

Service medical records included an enlistment examination 
that contained no complaints or findings related blood 
pressure abnormalities.  A blood pressure reading of 110/75 
was noted.  A separation examination report also found no 
defects related to the veteran's blood pressure.  Blood 
pressure readings were 140/70 before exercise and 138/80 
three minutes after exercise.

Post-service records included a VA examination report dated 
in January 1964.  The veteran reported he had no know heart 
problems prior to 1963.  Reportedly, he was told at the time 
of his discharge from the military that his blood pressure 
was elevated.  The veteran indicated that since that time, he 
had his blood pressure checked on each occasion at the blood 
center where he donated blood and he was never refused as a 
donor.  He also reported that in 1963 he went to see his 
doctor due to symptoms of palpitation and a feeling of 
heaviness in the precordial area.  He indicated that an 
electrocardiogram was taken and he was told that his blood 
pressure was 190.  He was reportedly told to go home, rest, 
and take medication.  The veteran reported that after ten 
days he returned to his doctor and was told that his blood 
pressure was 170.  His reported history also indicated that 
he received a second opinion and was told his blood pressure 
was normal, but after feeling bad he eventually returned to 
his first doctor who again noted elevated blood pressure and 
continued him on medication.  The VA physician's diagnosis 
included a history of elevated blood pressure and history of 
palpitation.  There was no evidence of organic heart disease 
or vascular disease at that time.

Private medical records from Lewis-Gayle Hospital, dated in 
March 1970, indicated that the veteran reported a four-year 
history of dizziness and near blackout spells.  He also 
reported that one physician previously diagnosed 
hypertension, but no other physicians told him this and a VA 
physician and another physician informed him that his blood 
pressure was normal.  During his hospitalization, he had a 
recorded blood pressure reading of 135/85.  The physician 
indicated that the etiology of the veteran's complaints of 
chest pain was to be determined, but that it was doubtful 
that it was coronary artery disease.  The following month, in 
April, a blood pressure reading of 135/80-85 was noted.  

Roanoke Memorial Hospital records dated in February 1973 
recorded a blood pressure reading of 140/90.

Treatment records dated in February 1979 from Desert Springs 
Hospital noted a history of high blood pressure based on 
statements made by the veteran.  The records indicate that 
the veteran apparently was not given any medication.

Private medical records from Dennis Gordon, M.D., dated in 
March 1979 recorded a blood pressure reading of 122/70.

Medical records dated in July 1979 from Sunrise Hospital 
recorded a blood pressure reading of 106/54.

VAMC records, dated between 1996 and 2000, indicate that the 
veteran received treatment for hypertension.

Relevant evidence received since the May 2001 Board decision 
consists of VAMC medical records dated from 2000 to 2003.  
These records noted continued treatment for hypertension.  

After a review of the evidence in light of the applicable for 
reopening a previously disallowed claim, the Board finds that 
new and material evidence has not been received.  The 
evidence associated with the claims file since the May 2001 
Board decision merely indicates that the veteran has 
continued to receive e veteran received treatment for 
hypertension.  While these particular records are new in the 
sense that agency decision makers did not previously consider 
them, they are not material to the claim of whether service 
connection for hypertension is warranted.  Materiality 
requires that the evidence be related to an unsubstantiated 
fact needed to substantiate the claim.  As records previously 
considered reflected treatment for hypertension, in this 
sense, the new evidence is considered cumulative of evidence 
previously of record.  For evidence to qualify and new and 
material to reopen the instant claim, it would have to have 
some bearing on the question of whether hypertension began in 
service, was diagnosed to a compensable degree within one 
year of separation from service, or is otherwise medically 
related to service.  As indicated above, no such evidence has 
been received in this case.

As regards any assertions advanced by the veteran in 
connection with this appeal, Even if such  contentions are 
considered new, the Board points out that, as a layperson, 
the veteran is not competent to provide a probative opinion 
on a medical matter, such as the relationship between current 
hypertension and service.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, where, as here, resolution 
of the issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

As new and material evidence has not been added to the record 
since May 2001, the veteran' s application to reopen the 
claim for service connection for hypertension must be denied.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).   


ORDER

A compensable rating for a left forehead scar, prior to 
August 30, 2002, is denied.

A rating in excess of 10 percent for a left forehead scar, 
from August 30, 2002, is denied.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
hypertension is denied.   


REMAND

The Board finds that claim for service connection for 
defective hearing in the left ear must be remanded to the RO 
for additional action.

When the RO initially denied the claim in July 2002, the 
veteran requested reconsideration within a year of that 
decision.  The RO then adjudicated the claim as a petition to 
reopen (i.e., on the basis of whether new and material 
evidence had been received).  After the veteran perfected an 
appeal of this decision, the RO informed him that the issue 
was erroneously considered under the new and material 
standard, since the earlier denial had not been final when 
the reconsideration was requested.  The RO also informed the 
veteran that considering the issue as an original claim would 
not change the outcome.  Whether or not the outcome remained 
the same, the Board finds that, as the veteran was never 
informed of legal criteria pertinent to establishing service 
connection, on a de novo basis, in the September 2003 
statement of the case, a remand of this matter is necessary 
to avoid any prejudice to him.  See Bernard, 4 Vet. App. at 
394.  

Accordingly, the matter remaining on appeal is hereby 
REMANDED to the RO, via the AMC, for the following action:

The appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC) addressing 
the denial of the claim for service 
connection for defective hearing on a de 
novo basis.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable legal 
criteria considered pertinent to that 
issue.  The RO must afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


